NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ROBERT E. DUBOW, as Successor               )
Trustee of the American Land and            )
Mortgage Trust Number 1119, dated           )
December 9, 2005; and STEPHEN               )
D. VAUGHAN,                                 )
                                            )
             Appellants,                    )
                                            )
v.                                          )      Case No: 2D13-4188
                                            )
DANITA ACREE, individually and as           )
Trustee of the American Land and            )
Mortgage Trust Number 1119, dated           )
December 9, 2005; WILLIAM JERRY             )
BROCK; and WACHOVIA BANK,                   )
a national association,                     )
                                            )
             Appellees.                     )
                                            )

Opinion dated October 1, 2014.

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Benjamin W. Hardin, Jr. and Jeffery E.
Pratt of Hardin & Associates, P.A.,
Lakeland; and Joseph E. Seagle of Joseph
E. Seagle, P.A., Orlando, for Appellants.

Michael K. Winston, Dean A. Morande, and
Michael D. Sloan of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for Appellee
Wachovia Bank.

No appearance for remaining Appellees.
PER CURIAM.

              Robert E. Dubow, as Successor Trustee of the American Land and

Mortgage Trust Number 1119, dated December 9, 2005; and Stephen D. Vaughan

challenge the circuit court's order dismissing their action for lack of prosecution under

Florida Rule of Civil Procedure 1.420(e) and a subsequent order denying their motion to

vacate the prior order and for rehearing. We find no error in the dismissal of the case

for lack of prosecution or the later order denying the motion to vacate and for rehearing.

Nevertheless, the circuit court should not have dismissed the action with prejudice.

              A dismissal for failure to prosecute under rule 1.420(e) is to be without

prejudice. Se. Mortg. Co. v. Sinclair, 632 So. 2d 677, 678 (Fla. 2d DCA 1994);

Nektaredes v. Sagonias, 432 So. 2d 769, 770 (Fla. 2d DCA 1983); McDaniel v. Onkey,

422 So. 2d 70, 70 (Fla. 2d DCA 1982). As we did in McDaniel, we strike the words "with

prejudice" from the order dismissing the case. As so amended, we affirm the order of

dismissal and the order denying the motion to vacate and for rehearing. See McDaniel,
422 So. 2d at 70-71.

              Affirmed as modified.



CASANUEVA, VILLANTI, and WALLACE, JJ., Concur.




                                           -2-